Exhibit 99.2 DURABLE RESPONSES AND SUSTAINED LOW DISEASE ACTIVITY OVERNINE MONTHS AFTER A SINGLE DOSE OFMESOBLAST CELL THERAPY IN RHEUMATOID ARTHRITIS PATIENTS RESISTANT TO ANTI-TNF AGENTS Key points: • A single intravenous infusion of Mesoblast's allogeneic "off-the-shelf" Mesenchymal Precursor Cells (MPCs) resulted in durable responses through nine months (39 weeks) in a 48-patient placebo-controlled, randomized Phase 2 trial in rheumatoid arthritis (RA) patients resistant to anti-Tumor Necrosis Factor (TNF) agents • The safety profile over 39 weeks was comparable among the placebo and both MPC treatment groups, with no cell-related serious adverse events • Both MPC doses outperformed placebo at week 39 in each of ACR20/50/70 responses, as well as by median ACR-N analysis • Continuous variables ACR-N, HAQ-DI and DAS-28 were used in line withthe FDA Guidance For Industry Rheumatoid Arthritis: Developing Drug Products For Treatment, May 2013, and identified the 2 million MPC/kg dose as the most effective over 39 weeks • The 2 million MPC/kg dose showed the earliest and most sustained treatment benefit • The RA population resistant to anti-TNF agents constitutes about one-third of patients treated with these agents, is the fastest growing branded market segment within the $19 billion global RA biologics market, and is set to grow further as multiple anti-TNF biosimilars become available; the goal of therapy in these patients is to achieve early and sustained low disease activity which correlates with prevention of structural joint damage in RA • Given the serious nature of anti-TNF resistant RA, MPC-300-IV is well-positioned to be developed as a regenerative advanced therapy to target this major unmet medical need New York; USA; and Melbourne, Australia; February 16, 2017:Mesoblast Limited (ASX:MSB; Nasdaq:MESO) today announced 39-week data from its Phase 2 trial in patients with rheumatoid arthritis (RA) resistant to anti-Tumor Necrosis Factor (TNF) agents.The results showed that a single intravenous infusion of the Company's proprietary allogeneic cell therapy product candidate, MPC-300-IV, was well tolerated and demonstrated a durable improvement in clinical symptoms, physical function, and disease activity relative to placebo over this period of follow-up. Mesoblast Chief Executive Silviu Itescu commented: “The nine-month outcomes generated from this study are highly encouraging. The early and durable effects seen from a single infusion of 2 million MPC/kg support the potential of our allogeneic cell therapy to be positioned as an early treatment option for patients resistant to anti-TNF agents.” Major advances in the treatment of RA using biologic agents have resulted in a $19 billion global market in 2016, the majority of which is due to use of anti-TNF agents. The RA population resistant to anti-TNF agents, which constitutes about one-third of patients treated with anti-TNF agents, is the fastest growing branded market segment within the global RA biologics market, and is set to grow further as multiple anti-TNF biosimilars become available. Mesoblast LimitedABN 68 www.mesoblast.com Corporate Headquarters
